Citation Nr: 1824386	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to asbestos and/or chemical and environmental hazards.


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to October 2006.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  

The Veteran seeks service connection for obstructive sleep apnea, which he contends is due to exposure to asbestos and/or chemical and environmental hazards that he encountered during his deployments to Bosnia and Iraq.  The Veteran has claimed that he was exposed to contaminants, such as exposed insulation possibly containing asbestos, and dust containing coal and other heavy metals, while deployed to Lukavac, Bosnia from April to August 1996.  In support of his claim, the Veteran submitted an article from the European Journal of Scientific Research discussing the problem of environmental pollution caused by sedimentary dust and heavy metals in Lukavac and its probable health impacts.  The Veteran has also claimed that he was exposed to chemical and environmental contaminants while deployed to Iraq from September 2003 to March 2004, where he was exposed to constant black smoke and foul odor from burn pits, and sandstorms that would affect his breathing.  The Veteran has further claimed that he served as a paratrooper for 10 years causing him to breathe in burning jet fuel.  

With respect to the Veteran's claimed exposure to asbestos and/or chemical and environmental hazards, the Board notes that there is no specific statutory guidance with regard to developing exposure-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on exposure-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos and/or chemical and environmental hazards.  See VA M21-1 Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3, 6.  

A review of the record reveals that the RO has not conducted the evidentiary development needed to make the determinations required by the VA M21-1 Adjudication Procedures Manual with respect to the Veteran's reported exposure to asbestos and/or chemical and environmental hazards during service.  On remand, the RO should conduct research, including contacting the National Personnel Records Center (NPRC), the service department, or other appropriate entity, to determine the likelihood that the Veteran was exposed to asbestos and/or chemical and environmental hazards during his deployments, taking into account his military occupational specialty and job duties, and deployment locations.  Thereafter, the RO is asked to make a formal finding regarding the Veteran's in-service exposure to asbestos and/or chemical and environmental hazards.  

The Board notes that the Veteran's service treatment records do not show complaint, treatment, or diagnosis of sleep apnea or any other sleep disorder during service.  However, on his July 2006 separation examination, the Veteran reported frequent trouble sleeping and remarked that he wakes up three to four times a night.  The Board finds it pertinent to note that the Veteran underwent a chest x-ray in July 2006, which showed a diagnosis of chronic obstructive pulmonary disease (COPD).  

The Veteran was diagnosed with obstructive sleep apnea in October 2011 and was prescribed a CPAP machine for sleep.  He and his wife have both asserted in July 2012 statements that his symptoms of sleep apnea, including waking up in the night gasping for air, stopping breathing during the night, loud snoring, and daytime fatigue and irritability, began shortly upon his return from Iraq in 2004.       

The Veteran underwent a VA medical examination in August 2012.  In a September 2012 addendum opinion, the examiner concluded that his obstructive sleep apnea is less likely than not caused by or a result of military service, rationalizing that there is no documentation to support a diagnosis of sleep apnea during service, and that the sleep disturbance noted in his service treatment records was related to pain.  

The Board finds this medical opinion to be inadequate.  It does not appear that the examiner considered the Veteran's lay statements regarding the in-service onset of symptoms of sleep apnea and continuous symptoms since service.  Instead, she based her negative opinion solely on the lack of an in-service diagnosis of sleep apnea.  An opinion based on a lack of in-service treatment or diagnosis without consideration of a veteran's competent reports is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  Furthermore, the opinion did not address the Veteran's theory of entitlement that his disability is due to exposure to asbestos and/or chemical and environmental hazards during service.    

When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, on remand, a new VA examination and opinion is warranted that considers and addresses the Veteran's full medical history and his reports of in-service onset of symptoms of sleep apnea and continuity of symptomatology since service.  The opinion also needs to address the Veteran's contentions that his disability is due to exposure to asbestos and/or chemical and environmental hazards.  

Accordingly, the case is REMANDED for the following actions:

1.  Conduct appropriate development to attempt to verify the Veteran's claimed in-service exposure to asbestos and/or chemical and environmental hazards, following the procedures set forth in the VA M21-1Adjudication Procedures Manual.  Thereafter, make a formal finding regarding the likelihood of such exposure during the Veteran's active service and associate the report of this determination with the claims file.

2.  Then, schedule the Veteran for a VA examination, with a medical professional who has not previously examined him, to obtain an opinion that assesses the nature and etiology of the Veteran's obstructive sleep apnea.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was incurred in or caused by an in-service injury, illness, or event, to include possible exposure to asbestos and/or chemical and environmental hazards?  

The requested opinion must specifically address, and attempt to reconcile, the evidence of record, to include: the in-service complaint of sleeping trouble; the Veteran's lay statements regarding the in-service onset and continuity of symptomatology of his sleep apnea, as well as his claimed exposure to asbestos and/or chemical and environmental contaminants; the European Journal of Scientific Research article submitted by the Veteran in June 2012; and the opinion provided by the September 2012 VA examiner.  The examiner is also asked to discuss the relevance, if any, of the Veteran's in-service diagnosis of COPD.  

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between the claimed disability and service, or alternatively, exposure to asbestos and/or chemical and environmental hazards.    

3.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

